DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1 and Claim 12, while the prior art of record discloses, teaches, or suggests certain limitations of said claim, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggests allocating in said carrier at least a number L.sub.i of resource blocks comprising N subcarriers of said second subcarrier spacing configuration f.sub.i to a given terminal, where, for the allocating of said resource blocks to the given terminal by determining the frequency f.sub.jm of the subcarrier having the lowest frequency that is allowable for subcarrier spacing fj among the subcarriers of RBj, and determining a frequency f.sub.im-start of the subcarrier having the lowest frequency among the subcarriers of said L.sub.i resource blocks allocated to the same terminal, said frequency f.sub.im-start satisfying to f.sub.im-start = f.sub.jm + (kN)*f.sub.j+A.sub.ij, with k a positive integer, and determining a frequency f.sub.im-end of the subcarrier having the highest frequency among the subcarriers of said L.sub.i resource blocks allocated to the same terminal, and transmitting a resource indication value RIV to the at least one terminal, said RIV being a function a specified position of a first resource block and the number L.sub.i of resource blocks.  Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ERIC NOWLIN/Examiner, Art Unit 2474